The opinion of the court was delivered, by
Lewis, O. J.
This record raises the question whether the county is liable for the reasonable charges of a printer for publishing the trial list, in pursuance of a rule of court requiring the publication. The opinion of the learned president of the Court of Common Pleas fully establishes the liability of the county, and we affirm the judgment for the reasons therein given.
It is a mistake to suppose that the public have no interest in the trial of civil causes. One of the “ principal duties of a nation” relates to the administration of justice. It ought to “ take the utmost care” that justice “be rendered to every one *68in the safest, the most speedy, and the least burthensome manner.” Vattel, B. 1, ch. 13. Court houses are erected, judges selected, and juries -impanelled for the purpose of administering justice in civil as well as in criminal cases. Where no other provision is made for the necessary expenses of the judiciary, in its official duties, the county where the court is held is in general liable.
Judgment affirmed.